REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal” (para [0055] [0065] fig 5-7) with all other limitation cited in claim 1.

KIM et al. US 20150358018 discloses a gate driving circuit of an OLED display in which a first gate frequency and a second gate frequency are different but the gate frequency are for different display areas and not for a single pixel . Thus, Kim does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.
Yu et al. US 20170052635 discloses a gate driving circuit of an OLED display in which a first gate frequency and a second gate frequency are different but the gate frequency are for different display areas and not for a single pixel [0083] . Thus, Yu does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.

Jeon US 2017001685 discloses low frequency driving in OLED display and also discloses a pixel circuit with main circuit and sub circuit (fig. 1 para 0009 para 0081 0087 0089) but does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.

Lee et al.  US 20140287361 discloses a pixel circuit with main circuit and sub circuit (fig. 2a -2b para 0038 0062) but does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.
Jeon et al.  US 20160232849 discloses low frequency driving in OLED display and also discloses a pixel circuit with a main circuit and sub circuit (fig. 1 para 0009 para 0049-0053 0072-0073 0116) but does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.
Lee US 20170092178 disclose OLED display with low frequency driving and reduces leakage current which prevents flicker but does not disclose “wherein in a low-frequency driving mode, a driving frequency of the first gate signal is different from a driving frequency of the second gate signal”.

For at least these reasons the cited references do not read on the claimed invention.


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 12/17/2021Primary Examiner, Art Unit 2692